     Case 1:19-cv-01459-DAD-JLT Document 32 Filed 07/23/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                       UNITED STATES DISTRICT COURT
 9                                   EASTERN DISTRICT OF CALIFORNIA
10

11       RONALD F. MARTINEZ,                                   Case No. 1:19-cv-01459-DAD-JLT (PC)
12                          Plaintiff,                         ORDER GRANTING REQUEST FOR
                                                               EXTENSION OF TIME TO FILE
13             v.                                              WAIVERS OF SERVICE
14       D. BAUGHMAN, et al.,                                  (Doc. 31)

15                          Defendants.
16

17            Counsel in the California Attorney General’s Office, by special appearance, requests a 30-

18   day extension of time for Defendants Alfaro, Clark, Goss, Juarez, Gallaghar, and Llamas to file

19   waivers of service of process. (Doc. 31.) The deadline for these defendants to file executed

20   waivers of service is July 22, 2020.1 (See Docs. 21, 24.) Good cause appearing, the Court

21   GRANTS the request. Defendants Alfaro, Clark, Goss, Juarez, Gallaghar, and Llamas shall have

22   30 days from the date of service of this order to file executed waivers of service.

23
     IT IS SO ORDERED.
24

25         Dated:    July 22, 2020                                      /s/ Jennifer L. Thurston
                                                               UNITED STATES MAGISTRATE JUDGE
26
27   1
       Defendant Jaime filed an executed waiver of service on July 17, 2020. (Doc. 30.) CDCR previously filed a notice of
28   intent to not waive service on behalf of Defendants Baughman and Hence. (Doc. 25.) Defendant Hence was
     personally served by the United States Marshal Service on July 8, 2020. (Doc. 29.)
     Case 1:19-cv-01459-DAD-JLT Document 32 Filed 07/23/20 Page 2 of 2

 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                          2
